Citation Nr: 0720210	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected scar of the right middle finger.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected peripheral neuropathy of the left leg.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected peripheral neuropathy of the right leg.  

4.  Entitlement to a compensable rating for the service-
connected erectile dysfunction.  

5.  Entitlement to a compensable rating for the service-
connected surgical scar of the abdomen.  

6.  Entitlement to a compensable rating for the service-
connected shell fragment wound scars of the neck, right 
shoulder and left hand.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  He had service in the Republic of Vietnam, 
and his awards and decorations include the Combat 
Infantryman Badge and Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the RO.  

In a rating decision of June 2005, the RO assigned an 
increased rating of 70 percent for the service-connected 
post-traumatic stress disorder and a total compensation 
rating based on individual unemployability, effective on 
March 1, 2005.  

The issues of increased ratings for peripheral neuropathy 
of the legs and for erectile dysfunction are addressed in 
the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The service-connected scar on the tip of the veteran's 
right middle finger is manifested primarily by complaints 
of pain, retained metallic fragments, and slight triggering 
of the flexor tendon of the finger.  

2.  The service-connected surgical scar on the veteran's 
abdomen is four to five inches long and approximately one 
inch wide and is manifested primarily by subjective 
complaints.  

3.  The service-connected shell fragment wound scar of the 
neck, which is very minimal and contained within the 
veteran's beard, is manifested primarily by subjective 
complaints.  

4.  The service-connected shell fragment wound scar of the 
right shoulder, which is about two inches long and one half 
inch wide, is manifested primarily by subjective 
complaints.  

5.  The service-connected shell fragment wound scar of the 
dorsum left hand, which is about one and three-quarter 
inches long, is manifested primarily by subjective 
complaints.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 10 percent for the service-connected scar of the right 
middle finger have not been met.38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 
including Diagnostic Code 7805 (2006).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected surgical scar of the abdomen have 
not been met.38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 including Diagnostic Code 
7805 (2006).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected shell fragment wound scars of the 
neck, right shoulder, and left hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118 including Diagnostic Code 7805 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims for increased ratings for the service-connected 
scar of the right middle finger, a surgical scar of the 
abdomen, and shell fragment wound scars of the neck, right 
shoulder and left hand.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in May 2002 and July 2005, the RO 
informed the veteran that in order to establish an 
increased rating for service-connected disability, the 
evidence had to show that such disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records 
held by Federal agencies; (3) the information and evidence 
that the veteran needed to provide, such as employment 
records and records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of evidence, primarily reflecting the 
veteran's treatment by VA from February 2002 through 
February 2005.  

The RO also had the veteran examined to determine the 
extent of impairment attributable to his service-connected 
scar of the right middle finger, the abdominal scar, and 
the shell fragment wound scars of the neck, right shoulder, 
and left hand.  

The RO informed the veteran of his right to have a hearing 
in association with his appeal.  However, he declined to 
exercise that right.  Thus, the veteran has had ample 
opportunity to participate in the development of his 
appeal.  

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the veteran was not sent a comprehensive letter 
informing him of the considerations set forth in Dingess, 
the veteran does not argue, and the record does not show 
that the failure to inform the veteran of those elements 
has affected the essential fairness of the decision.  

Indeed, in April 1969, after it granted service connection 
for scars, the RO furnished the veteran a copy of that 
rating action, which informed him of the disability ratings 
and associated effective dates.  He was further notified 
that his award of disability compensation was subject to 
future adjustment upon receipt of evidence showing any 
change in the degree of disability.  

Therefore, to the extent that the considerations in Dingess 
apply to increased rating cases, there is no prejudice to 
the veteran due to a failure to inform him of the elements 
of the claim concerning the assignment of disability 
ratings and effective dates regarding his claims for 
increased ratings for scars.  Cf. Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007) (An error by VA in 
providing notice of the information and evidence necessary 
to substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and that in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.)  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
the issue of an increased rating for a scar of the right 
middle finger, a surgical scar of the abdomen, and shell 
fragment wound scars of the neck, right shoulder, and left 
hand.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim for an increased rating for 
eczema.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing 
to the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 
(2006).  

At the outset of the veteran's claim, scars (other than 
burn scars or disfiguring scars of the head, face, or neck) 
were rated in accordance with 38 C.F.R. § 4.118, Diagnostic 
Code 7803 - 7805.  

A 10 percent rating was warranted when superficial scars 
were poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

A 10 percent rating was also warranted for superficial 
scars which were painful and tender on objective 
demonstration.  Other scars could be rated based on the 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  That change became effective on August 30, 2002.  

Under the revised regulations, scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  
10 percent for an area or areas exceeding 6 square inches 
(39 sq. cm.); 20 percent for area or areas exceeding 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is also warranted for scars (other than 
those on the head, face, or neck) that are superficial and 
that do not cause limited motion, provided that they cover 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 
7802, Note (1).

A 10 percent rating is also warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  

An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating is warranted for a superficial scar 
which is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will, therefore, evaluate the veteran's service-
connected scars of the right middle finger, right shoulder, 
and left hand under both the former and the current 
schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the SOC and in the April 2004 SSOC.  Since that 
time, the veteran and his representative submitted 
additional argument on the veteran's behalf and the RO has 
received a significant amount of additional evidence.  
Therefore, there is no prejudice to the veteran in the 
Board adjudicating the claim under the applicable rating 
criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In evaluating muscle injuries from gunshot wounds or other 
trauma, consideration is given to the history and 
complaints associated with the particular injury, as well 
as the current objective findings.  38 C.F.R. § 4.56.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The provisions of 38 C.F.R. 4.56 also provide guidance in 
classifying muscle injuries as slight, moderate, moderately 
severe, or severe.  The various levels are determined by 
evaluating the type of injury; the history and complaint 
associated with the injury; and the objective findings.  

Slight muscle disability may typically result from a simple 
wound of the muscle without debridement or infection.  38 
C.F.R. § 4.56(d)(1).  

In such cases, the service department records generally 
show a superficial wound with brief treatment and a return 
to duty.  The service department records or other record 
also show that the wound usually heals with good functional 
results and no cardinal signs or symptoms of muscle 
disability as defined by the VA.  Id.  

In such situations, the current objective findings consist 
of a minimal scar; no evidence of fascial defect, atrophy, 
or impaired tonus; and no impairment of function or of 
metallic fragments retained in the muscle tissue.  Id.  

Moderate muscle disability may typically result from a 
through and through or deep penetrating wound of short 
track from a single bullet, small shell, or shrapnel 
fragment, without the explosive effect of a high velocity 
missile and residuals of debridement or prolonged 
infection.  38 C.F.R. § 4.56(d)(2).  

The history of the injury is shown by service department 
records or other evidence of in-service treatment for the 
wound and a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Id.  

Objective findings include entrance and, possibly, exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus; and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  

Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  

The evidence shows that the service-connected shell 
fragment wound residuals were due to a claymore mine 
explosion during his service in the Republic of Vietnam in 
October 1967.  

The veteran suffered a fracture of the distal phalanx of 
the middle finger, as well as multiple shell fragment 
wounds of the face, neck, arms, right leg, thighs, and 
abdomen.  There was no artery or nerve involvement.  His 
wounds were debrided, and delayed primary closure was 
accomplished.  



A.  The Right Middle Finger

During service hospitalization in October 1967, the X-ray 
studies of the veteran's right middle finger showed 
findings of a comminuted fracture involving the mid-shaft 
of the distal phalanx.  

In January 1968, it was noted that the fracture had united 
incompletely.  Two retained foreign bodies were contained 
in the web space between the fourth and fifth digits.  

During his service separation examination in December 1968, 
the veteran reported his history of broken bones.  

During a VA examination in January 1969, the veteran had a 
deformed nail of the right middle finger with a one inch 
scar on the dorsum of the distal phalanx.  However, there 
was no loss of function or motor power.  Indeed, the 
veteran demonstrated a full range of joint motion and no 
abnormal reflexes.  

By a rating action in April 1969, service connection was 
established for a scar of the distal phalanx of the right 
middle finger with deformity of the nail.  It was evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

During a January 1974 VA examination, the right middle 
finger appeared to be essentially normal except for minimal 
deformity of the fingernail.  There was normal function of 
the interphalangeal joint and no evidence of associated 
atrophy.  

More recent evidence, such as the report of a June 2002 VA 
examination, shows no apparent scar on the right hand.  
Rather, the wound on the distal tip of the right middle 
finger was reportedly quite stable and apparently very 
normal.  Although there is slight triggering of the flexor 
tendon of that finger, the veteran is able to make a normal 
fist.  

Since that time, the veteran has complained of pain of his 
hands.  See, e.g., VA outpatient treatment records 
reflecting the veteran's treatment in September 2002 and 
March 2003.  

In March 2003, the X-ray studies taken by VA confirmed the 
presence of metal fragments overlying the third middle 
phalanx and the fifth proximal phalanx of the right hand.  

Despite the retained foreign bodies, the preponderance of 
the competent evidence of record shows that the scar on the 
distal phalanx of the veteran's right middle finger was 
superficial, stable and nontender on examination.  It was 
neither poorly nourished nor productive of repeated 
ulceration.  It covered an area or areas of less than 144 
square inches (929 sq. cm.) and is productive of no 
limitation of function.  

A related compensable impairment of motion of that digit is 
not demonstrated by the medical evidence.  

Accordingly, the claim for an increased rating for the 
service-connected scar on the distal phalanx of the right 
middle finger is denied.  


B.  The Abdomen

During his October 1967 hospitalization in service, the 
veteran underwent an exploratory laparotomy that was 
negative.  

For several months thereafter, the veteran complained of 
having abdominal pain, variously attributable to persistent 
abdominal guarding and minimal adhesions.  However, in 
December 1967, a small bowel follow-through was negative, 
and after March 1968, there were no further recorded 
complaints or clinical findings of abdominal discomfort in 
service.  

In January 1969, during his initial VA examination after 
service, the scar on the veteran's abdomen was variously 
reported as 9 or 11 inches long and 1/4 inch wide.  It was 
flat, well-healed, and atrophic, and there was no 
associated loss of substance.  Although metal sutures were 
palpated and the X-rays revealed no evidence of abdominal 
pathology.  

In fact, during a January 1974 VA examination, it was noted 
that the veteran had had no major abdominal problems, and 
that his digestive system was essentially negative.  

During a May 2000 VA examination, photographs of the 
veteran's scars were taken.  The examiner stated that the 
veteran's abdominal scar was of minimal cosmetic and no 
functional impairment.  

More recent records, such as a March 2002 report of VA 
outpatient treatment, show that the veteran complained of 
pain in various areas, including his abdomen.  However, 
there were no findings that such pain was related to his 
service-connected abdominal scar.  

During a June 2002 VA examination, it was noted that the 
service-connected abdominal scar was located across the 
midline of the abdomen.  It was four to five inches long 
and approximately one inch wide.  There was no hypertrophy 
or tenderness of the scar or hernia within the body of the 
scar.  Rather, the abdomen was soft and nontender without 
palpable organomegaly or hernia.  

During the examination, it was noted that since his surgery 
in service, the veteran had had no problems with his belly.  
Therefore, the examiner concluded that the scar on the 
veteran's abdomen appeared to be productive of no 
functional impairment.  

From January to February 2005, the veteran was hospitalized 
by VA, primarily for the treatment of PTSD.  Although his 
midline abdominal scar was noted on admission, it was found 
to be nontender.  

In light of the foregoing, the Board concludes that the 
evidence of record shows that the veteran's abdominal scar 
is currently superficial, stable and nontender on 
examination.  

It is neither poorly nourished nor productive of repeated 
ulceration.  It covers an area or areas of less than 144 
square inches (929 sq. cm.) and is productive of no 
limitation of function.  

Accordingly, the claim for an increased rating for the 
service-connected abdominal scar is denied.  


C.  The Neck, Right Shoulder, and Left Hand

As noted, the mine explosion in service in October 1967 
also resulted in shell fragment wounds of the right neck, 
right anterior lateral chest and left hand.  

During his service separation examination in December 1968, 
the veteran reported his history of broken bones.  However, 
his head, face, neck, and scalp were reportedly normal, as 
were his upper extremities.  

During a VA examination in January 1969, the veteran had a 
one and three-quarter inch, hypertrophic, keloid scar on 
the dorsum of the left hand and a one inch in diameter, 
thin, atrophic, well-healed scar on his right shoulder.  No 
scar was reported on his neck.  

Despite those scars, there was no loss of function or motor 
power in the affected areas.  Indeed, the veteran 
demonstrated a full range of joint motion and no abnormal 
reflexes.  

During VA outpatient treatment in June 2002, the veteran 
complained of having pain in his left index finger.  The 
finger was swollen, and there was pus under the nailbed.  
It was noted that he was taking an antibiotic.  He 
underwent induration and drainage and received a digital 
injection.  The diagnosis was paronychia.  

The report of a June 2002 VA examination, shows that the 
neck scar was very minimal in appearance and well contained 
within his beard.  

The right shoulder scar was about two inches long and one 
half inch wide, and the veteran's primary complaint is 
soreness in the area when reaching overhead.  Although the 
acromioclavicular joint was somewhat elevated from its 
normal position, the range of shoulder motion was normal 
with 180 degrees of forward flexion and abduction and 90 
degrees of internal and external rotation.  38 C.F.R. 
§ 4.71, Plate I (2006).  

It was noted that the left hand wound was at the distal 
digit of the index finger had done very well until a small 
abscess had drained the previous month.  However, the hand, 
itself, had a full range of motion with no swelling or 
other sign of "current" infection.  

The examiner concluded that the scars on the veteran's neck 
and right shoulder were productive of no functional 
impairment and that the recently lanced tip of the left 
index finger was healing without apparent difficulty.  

During VA outpatient treatment from September 2002 to 
November 2003, the veteran complained of pain in various 
areas, including his hands and shoulders.  He also 
complained of cramps in his hands.  

In light of the foregoing, the evidence shows that the 
service-connected scars on the neck, right shoulder and 
left hand are currently shown to be superficial, stable and 
nontender on examination.  None is poorly nourished nor 
productive of repeated ulceration.  

They cover an area or areas of less than 144 square inches 
(929 sq. cm.) and are productive of no limitation of 
function.  As such, they do not meet the old or new 
schedular criteria for a compensable rating.  

Accordingly, the claims for an increased rating for the 
service-connected scars on the veteran's neck, right 
shoulder, and left hand are denied.  

At the outset of the veteran's claim, scars of the head, 
face, and neck were rated in accordance with 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  A 10 percent rating was 
warranted for scars of the head, face or neck, which were 
disfiguring and productive of moderate impairment.  

During the pendency of the veteran's appeal, the rating 
schedule was also revised with respect to rating scars of 
the head, face, or neck.  67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  That change became effective on August 
30, 2002.  

The revised regulation state that disfigurement of the 
head, face, or neck warrants a 10 percent rating, where 
there is one characteristic of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).  

Under the revised rating criteria, the eight 
characteristics of disfigurement for the purposes of 
evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches or 
more (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 centimeters) wide at its widest 
point; (3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to the underlying 
tissue; (5) skin hypo or hyperpigmented in an area 
exceeding 6 square inches; (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, et cetera) in an area 
exceeding 6 square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding 
6 square inches (39 square centimeters); (8) skin indurated 
and inflexible in an area exceeding 6 square inches (39 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1).  Unretouched color photographs are to be 
taken into consideration.  38 C.F.R. § 4.118, Diagnostic 
Code 7800. Note (3).  

In considering both sets of rating criteria, there is no 
competent evidence that it is in any way disfiguring.  
Rather, it is barely visible and well hidden by the 
veteran's beard.  

As such, an increased, compensable rating is not 
assignable.  See 38 C.F.R. § 4.31 (In every instance where 
the schedule does not provide a no percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.)  



ORDER

An increased rating in excess of 10 percent for the 
service-connected scar of the right middle finger is 
denied.  

An increased, compensable rating for the service-connected 
surgical scar of the abdomen is denied.  

A increased, compensable rating for the service-connected 
shell fragment wound scars of the neck, right shoulder and 
left hand is denied.  



REMAND

The veteran also seeks increased ratings for the service-
connected peripheral neuropathy of each leg.  

During the June 2002 VA examination, the veteran reported 
chronic low back pain which radiated down his leg.  A CT 
scan reportedly showed moderate disc disease from L2 to L5.  

In September 2002, the veteran underwent a VA examination 
to determine the extent of impairment associated with his 
service-connected diabetes mellitus.  In part, he reported 
that he had a 20 year history in which his feet got hot and 
numb on the toes and soles.  

Although the examination disclosed normal sensation in the 
veteran's feet, the examiner concluded that the veteran had 
peripheral neuropathy associated with his service-connected 
diabetes mellitus.  

Since that time, the veteran has continued to complain of 
pain in his feet and legs, as well as cramping his legs.  
During VA hospitalization from January to February 2005, 
the veteran complained of paresthesia in the toes of his 
left foot related to peripheral neuropathy.  

To date, he has not had a VA neurologic examination to 
determine the extent of his service-connected peripheral 
neuropathy.  

The veteran also seeks a compensable rating for erectile 
dysfunction.  

In September 2002, the veteran underwent a VA genitourinary 
examination.  It was noted that the veteran was being 
treated with Viagra, and the relevant assessment was 
erectile dysfunction secondary to diabetes mellitus with a 
possible contribution from antihypertensive medication.  
However, the claims file was not available to the examiner 
for review.  

Since that time, the veteran has continued to receive 
treatment for impotence.  

Accordingly, the remaining issues are REMANDED to the RO 
for the following action:

1.  The RO should schedule the veteran 
for a VA neurologic examination to 
determine the extent of the peripheral 
neuropathy associated with the 
veteran's diabetes mellitus.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

The examiner must identify and explain 
the elements supporting the diagnosis 
of peripheral neuropathy.  

The examiner must also state whether 
the veteran's peripheral neuropathy is 
productive of incomplete or complete 
paralysis.  If incomplete, the examiner 
must render an opinion as to the degree 
of paralysis, e.g., mild, moderate, or 
severe.  

2.  The RO should also schedule the 
veteran for a genitourinary examination 
to determine the extent of impairment 
due to his service-connected erectile 
dysfunction.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

3.  Following completion of all 
indicated development, the RO should 
readjudicate the issues of increased 
ratings for peripheral neuropathy in 
the veteran's right and left legs, as 
well as the issue of an increased 
rating for erectile dysfunction.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished an SSOC and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  It 
must be emphasized, however, that the veteran has the right 
to submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


